DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madabhushi et al, US 2017/0193175.
 	Regarding claim 1, Madabhushi discloses a computer implemented medical analysis method for predicting metastases in a test tissue sample (fig. 1; para 0033; a computerized method for predicting recurrence of non-small cell lung cancer (NSCLC) in a patient demonstrating early stage lung cancer pathology), the method comprising: 
 	providing a trained first machine learning model having an input and an output (para 0034, 0037-0038, and 0044; providing the subset of features to an automated deep learning classifier. receiving a probability from the automated deep learning classifier), 
 	receiving a description of a tumor and first image data of a test tissue sample of an anatomy region, separate from the tumor and the test tissue sample being free of accessing the image may include accessing a digitized whole slide image (WSI) of an H&E stained histopathology slice of a region of tissue demonstrating NSCLC. Accessing the image may also include accessing another type of medical image of a region of tissue demonstrating a different, non-NSCLC pathology), 
 	providing the first image data and the tumor description to the input of the first machine learning model (para 0037, 0044-0045, and 0053; training the automated deep 
learning classifier with a first subset of the training set includes an image of a region of tissue that experienced NSCLC recurrence and a second subset of the training set includes an image of a region of tissue that did not experience NSCLC recurrence), 
 	in response to the providing, receiving from the output of the first machine learning model prediction of occurrence of metastases originating from the tumor in the test tissue sample (para 0038 and 0044; receiving, from the automated deep learning classifier, a probability that the region of tissue will experience NSCLC recurrence. The automated deep learning classifier computes the probability that the region of tissue will experience NSCLC recurrence based, at least in part, on the subset of features), 
 	providing the prediction (para 0038 and 0044; receiving, from the automated deep learning classifier, a probability that the region of tissue will experience NSCLC recurrence).
 	Regarding claim 2, the method of claim 1, Madabhushi further discloses comprising 
 	receiving training sets for multiple different ones of training tissue samples of the anatomy region, each training set comprising for a respective one of the training tissue 
 	executing a learning algorithm on the training sets for generating the first machine learning model (para 0037 and 0047).
 	Regarding claim 4, the method of claim 1, Madabhushi further discloses the description of the tumor comprising anyone of: a spatial location of the tumor with respect to the anatomy of the subject carrying the tumor, a classification of the tumor, image data of the tumor (para 0033).
 	Regarding claim 5, the method of claim 1, Madabhushi further discloses the prediction of occurrence of metastases comprising anyone of: an indication if the test tissue sample will be affected by metastases originating from the tumor, a probability map across the anatomy region having indications at which discrete locations of the anatomy region will be affected by metastases originating from the tumor (para 0038 and 0044).
 	Regarding claim 6, the method of claim 5, Madabhushi further discloses the indication comprising anyone of: a probability value, the probability value describing the probability at which the metastases have to be expected, a binary value, the binary value describing if metastases have to be expected or not (para 0038 and 0044).
 	Regarding claim 7, the method of claim 1, Madabhushi further discloses the first image data, the second image data, the third image data and the image data of the CT machine and MRI system are capable of producing computed tomography image data and MRI data, respectively).
 	Regarding claim 8, the method of claim 1, Madabhushi further discloses comprising receiving medical history data of the subject carrying the tumor and providing the medical history data to the input of the machine learning model, the training set further comprising medical history data of the subject carrying the tumor (para 0037 and 0047).
 	Regarding claim 9, the method of claim 2, Madabhushi further discloses the third image data being a set of time-resolved image data, wherein the indications are time-resolved (para 0033, 0039, and 0045; the training set includes an image of a region of tissue that experienced NSCLC recurrence).
 	Regarding claim 10, the method of claim 2, Madabhushi further discloses comprising analyzing the third image data for the presence of metastases in the respective training tissue sample, and annotating the third image data regarding the results of the analysis (para 0045).
 	Regarding claim 11, the method of claim 1, Madabhushi further discloses the learning algorithm being a deep learning algorithm (para 0037 and 0047).
 	Regarding claim 12, the method of claim 11, Madabhushi further discloses the deep learning algorithm being based on a convolutional neural network architecture (para 0034-0035), the method further comprising: 

 	performing the execution of the learning algorithm on the training sets comprising the transformed image data for generating the first machine learning model (para 0037 and 0047).
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 15, Madabhushi discloses an MRI system comprising the medical analysis system of claim 14, the MRI system being configured for acquiring the first image data (para 0065); MRI system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi et al, US 2017/0193175 in view of Sethi et al, US 2018/0232883.
 	Regarding claim 3, the method of claim 2, Madabhushi does not explicitly disclose wherein the second image data and the third image data represent a 3D volume of the anatomy as claimed.
 	However, Sethi discloses the input may include one or more magnified tissue images and each image may be represented as a three-dimensional (3-d) array of pixels (para 0063).
 	Therefore, taking the combined disclosures of Madabhushi and Sethi as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the input may include one or more magnified tissue images and each image may be represented as a three-dimensional (3-d) array of pixels as taught by Sethi into the invention of Madabhushi for the benefit of each pixel representing intensities of red, green, or blue spectra for a color image, and additional spectral information for other images (Sethi: para 0063).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665